Citation Nr: 9902115	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-07 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
embolism on a secondary basis.  

2.  Entitlement to an increased (compensable) evaluation for 
hypertension.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1972 to March 1973, and on active duty from March 1973 to 
January 1974.  

When this matter was previously before the Board of Veterans 
Appeals (Board) in January 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, for additional development.  Following the 
requested development, the RO continued its previous denial 
of the claimed benefits.  In a supplemental statement of the 
case issued in June 1998, the veteran and his representative 
were furnished with the new rating criteria for evaluating 
cardiovascular disease that became effective on January 12, 
1998.  The case is now before the Board for final appellate 
consideration.  

The veteran has been rated permanently and totally disabled 
for pension purposes since August 1995.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  No competent evidence has been submitted to show that 
pulmonary emboli were caused or chronically worsened by the 
veterans service-connected hypertension.  

3.  It is not shown that the veterans diastolic blood 
pressure is predominantly 100 or more or that his systolic 
blood pressure is predominantly 160 or more; although 
continuous medication is required for control of his 
hypertension, the veteran does not have a history of 
diastolic pressure predominantly 100 or more.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of 
pulmonary emboli secondary to service-connected hypertension.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).  

2.  The criteria for an increased (compensable) rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 
(effective before January 12, 1998).  

3.  The criteria for an increased (compensable) rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.31, 4.104 Diagnostic Code 7101 
(effective January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veterans blood 
pressure was within normal limits, except on two occasions in 
June 1973, when his blood pressure was reported as 120/90 and 
142/90, and on separation examination in December 1973, when 
his blood pressure was reported as 130/90.  His service 
medical records are negative for complaints or findings 
referable to pulmonary emboli, although the veteran was 
followed throughout service for exogenous obesity and 
eventually separated due to obesity.  

When the veteran was examined by VA in September 1974, he was 
6-feet, 3-inches tall and weighed 319 pounds.  His maximum 
weight in the previous year was 370 pounds, and he indicated 
that he had weighed 400 pounds at one point.  His blood 
pressure was 150/100 sitting, 148/90 recumbent, and 144/92 
standing.  His respiratory system was clear and without 
significant abnormalities on clinical examination, and his 
chest X-rays were within normal limits.  The diagnoses 
included mild hypertension.  

By a rating decision dated in October 1974, service 
connection was established for hypertension and rated zero 
percent disabling under Diagnostic Code 7101 of the rating 
schedule, effective from separation.

When seen at a VA outpatient clinic in March 1981, the 
veterans blood pressure was 136/88.  When seen by VA in 
March 1985, his blood pressure was recorded as 134/74.  

Private chest X-rays performed in August 1993 showed 
prominent heart, superior mediastinum and pulmonary 
vascularity, but this finding was felt by the radiologist to 
be compatible with the veterans extreme obesity.  The 
veterans blood pressure when privately hospitalized for an 
unrelated disability at that time was 146/90.  

In October 1993, the veteran was admitted to a VA facility 
due to increasing shortness of breath of a months duration 
to rule out congestive heart failure or pneumonia.  His blood 
pressure on admission was 130/98, and he weighed 477 pounds.  
His height was reported as 6 feet, 4 inches.  The hospital 
discharge summary shows that because of the hypoxemia noted 
in the veterans arterial blood gas, he was sent for a 
ventilation profusion scan and was found to have a pulmonary 
embolism.  Early congestive heart failure was shown on chest 
X-ray.  His blood pressure was recorded on October 6, 1993, 
as 128/78; on October 9, 1993, as 93/70 and 106/72; and on 
October 12, 1993, as 103/68.  The diagnoses on discharge from 
hospitalization were pulmonary embolism and congestive heart 
failure.  The veteran was on Lotensin at discharge, and his 
blood pressure on the day of his discharge was recorded as 
101/71; an hour before discharge it was 120/68.  A medical 
opinion relating the pulmonary embolism to the service-
connected hypertension was not offered.  His blood pressure 
in November 1993 was 112/80, and he weighed 444 pounds.  

When examined by VA in December 1993, the veteran indicated 
that although he was told in service that he had 
hypertension, he was never put on anti-hypertensive 
medications.  His current weight was 440 pounds, and his 
maximum weight in the previous year was 595 pounds.  His 
blood pressure was 130/80 sitting, 128/82 recumbent, and 
126/84 standing.  His medications included benazepril 
(Lotensin).  The diagnoses included high blood pressure, and 
pulmonary embolism by history, which was felt not to be 
related to the veterans hypertension.  

In February 1994, the veteran underwent a physical 
examination by C. Robert Adams, M.D., for a Social Security 
disability determination involving an unrelated disorder.  
The veteran weighed 445 pounds and his blood pressure was 
142/89.  It was noted that he was on Lotensin for 
hypertension.  

VA outpatient treatment reports during the period from June 
1989 to December 1994 show that the veterans weight varied 
between 390 and 470 pounds but that his blood pressure was 
usually within normal limits, except on three occasions.  In 
January 1994, his blood pressure was reported as 120/94; in 
March 1994, his blood pressure was 134/92; and in October 
1994, his blood pressure was 130/94.  On no occasion did his 
systolic readings exceed 142.  

On VA examination in July 1995, it was reported that the 
veteran had a history of pulmonary embolism in 1993 and that 
he was currently on anticoagulation therapy.  The examiner 
indicated that the pulmonary embolism was most likely related 
to the veterans obesity, as well as to his inactivity at 
that time.  On examination by VA the following month, it was 
reported that the veteran weighed 475 pounds and that his 
blood pressure was 110/88.  An electrocardiogram (EKG) was 
reportedly normal.  The examiners impression was that the 
veteran probably had congestive heart failure secondary to 
acute pulmonary emboli but that, in view of the normal EKG, 
it was doubtful that the congestive heart failure was related 
to the veterans hypertension.  The mild essential 
hypertension was said to be well controlled on Lotensin and 
Bumex.  When an echocardiogram was conducted in August 1995, 
the veterans blood pressure was reported as 108/80.  The 
echocardiogram was normal, showing normal left ventricular 
function.  

On VA examination in March 1996, it was reported that the 
veteran had an episode of congestive heart failure with 
pulmonary embolism in 1993 but that he currently took 
Lotensin with good results.  The veteran denied any symptoms 
referable to hypertension.  On examination, he weighed 476 
pounds, with a maximum weight in the previous year of 575 
pounds.  The examiner stated that the veteran was grossly 
obese.  It was reported that the veteran had a history of 
congestive heart failure with pulmonary edema, which was 
apparently related to multiple emboli for which the veteran 
was currently treated with Coumadin.  His blood pressure was 
100/70 sitting, 105/70 recumbent, and 105/70 standing.  The 
veteran got shortness of breath on mild exertion, and a chest 
X-rays showed a cardiac size at the upper limits of normal.  
The pertinent diagnoses were hypertension, which was felt to 
be under satisfactory control; and pulmonary embolism with 
resultant congestive heart failure by history, which was 
thought to be under fair control currently.  Pulmonary 
function tests were also felt to show chronic obstructive and 
restrictive lung disease.  The examiner stated that it is 
evident that the veterans weight was the probable cause of 
most of his current health problems.  

When seen at a VA outpatient clinic in January 1995, the 
veterans blood pressure was 114/70.  However, when seen in 
March 1995, his blood pressure was 140/100, and he weighed 
nearly 470 pounds.  When seen only two days later, his blood 
pressure was 110/82.  Thereafter, the veterans weight and 
blood pressure were monitored in the VA outpatient clinic.  
From April 1995 through July 1997, his diastolic blood 
pressure was consistently below 100, with a high diastolic 
reading of 98 recorded in May 1995.  His systolic pressure 
during this period never exceeded 150, with a high systolic 
reading of 145 recorded in April 1996.  During this period, 
the veterans weight fluctuated between a low of 438 pounds 
and a high of 496 pounds.  

When examined by VA in September 1997, the veteran weighed 
445 pounds.  However, the examiner stated that the veteran 
had no symptoms referable to his hypertension.  The examiner 
was of the opinion that there was no relation between the 
veterans hypertension and his pulmonary emboli.  Although 
the examiner noted that hypertension could cause pulmonary 
emboli indirectly by causing or aggravating congestive heart 
failure, the examiner did not believe that hypertension 
caused congestive heart failure in this case because the 
veteran had a normal left ventricular function on a prior 
echocardiogram.  The examiner reported that the veteran had 
been obese all of his life and stated that the pulmonary 
emboli were probably related to the veterans obesity and 
physical inactivity.  The examiner indicated that he agreed 
in this regard with the opinion of the VA examiner rendered 
in July 1995.  

A.  Service connection for a pulmonary embolism on a 
secondary basis

The veteran contends that he sustained a pulmonary embolism 
as a consequence of his service-connected hypertension.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As with claims for direct service connection, however, claims 
for secondary service connection must be well grounded.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  A well-grounded secondary service connection 
claim requires medical evidence of a link between a service-
connected disability such as hypertension and a current 
disability such as pulmonary embolism.  Jones v. Brown, 
7 Vet. App. at 137.  If a claim is not well grounded, the 
appeal must fail with respect to it, and there is no duty to 
assist the claimant further in the development of facts 
pertinent to the claim.  Murphy v. Derwinski, 1 Vet. App. at 
81.  

The record fails to demonstrate that the veterans pulmonary 
emboli were caused or chronically worsened by his service-
connected hypertension.  The medical opinions of record are 
clearly against any such finding, and the veteran, although 
no doubt sincere, is not competent under the law to show 
otherwise in the absence of competent medical opinion to 
support his view.  A lay witness is competent only to 
describe symptoms he has seen or experienced; he is not 
competent to render a diagnosis, or to offer a medical 
opinion attributing a disability to service, as this requires 
medical expertise.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  Rather, the medical 
opinions have attributed the pulmonary emboli to the 
veterans obesity and physical inactivity.  Although the 
veteran has testified that a physician told him that his 
pulmonary emboli were due to his service-connected 
hypertension, this testimony is inadequate to render his 
service connection claim well grounded.  The Court of 
Veterans Appeals has held that a laymans account - filtered 
through a laymans sensibilities - of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence required to render 
a claim well grounded.  Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  In response to the February 1997 remand by the 
Board, it was determined that the physician who purportedly 
voiced the above opinion is no longer on the staff of the VA 
facility where the veteran receives treatment. In the absence 
of competent medical evidence to show that the service-
connected hypertension caused or chronically worsened the 
veteran's pulmonary emboli, the secondary service connection 
claim is not well grounded and must be denied.  


B.  Compensable rating for hypertension

Under Code 7101, as in effect prior to January 12, 1998, 
essential arterial hypertension was rated 20 percent 
disabling if diastolic pressure was predominately 110 or more 
with definite symptoms; where diastolic pressure was 
predominately 100 or more, or when continuous medication was 
shown to be necessary for control of hypertension with a 
history of diastolic blood pressure predominately 100 or 
more, a minimum rating of 10 percent was also for assignment.  
38 C.F.R. § 4.104, Code 7101 and Note 2.  The evidence of 
record does not show that a compensable rating is warranted, 
either under the old criteria or under the new rating 
criteria that became effective on January 12, 1998.  

Under Code 7101, as effective on and after January 12, 1998, 
a 20 percent evaluation is warranted if diastolic pressure is 
predominately 110 or more or if systolic pressure is 
predominately 200 or more.  A 10 percent evaluation is for 
assignment where the diastolic pressure is predominately 100 
or more, or systolic pressure is predominately 160 or more; 
the minimum 10 percent evaluation is also for assignment for 
an individual with a history of diastolic pressure 
predominately 100 or more who requires continuous medication 
for control.  38 C.F.R. § 4.104, Code 7101 (effective January 
12, 1998).  

The record shows that the veterans blood pressure has been 
monitored over the years but that his recorded diastolic 
pressure has never exceeded 100 and has equaled 100 on only 
one occasion  in March 1995.  His diastolic blood pressure 
has overwhelmingly been reported as below 100, including on 
those occasions that his diastolic pressure was recorded 
prior to the prescribing of anti-hypertensive medication in 
October 1993.  Similarly, the veterans systolic blood 
pressure has never exceeded 150, much less been recorded as 
predominantly 160 or more.  In every instance where the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).  Whether the veterans 
hypertension is evaluated under the old criteria or the new, 
a compensable evaluation is not for application.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran contends in his substantive appeal that he has 
been on anti-hypertensive medication since October 1993 and 
that without the medication, his blood pressure would be 
well over 100 diastolic.  However, the rating schedule 
provides for a compensable evaluation under these 
circumstances where there is a history of diastolic pressure 
predominantly 100 or more that required medication for 
control.  As the record shows, the veterans diastolic 
pressure did not equal or exceed 100 at any time prior to the 
institution of an anti-hypertensive regimen in October 1993 
and equaled 100 diastolic on only one occasion thereafter.  
There is no history of diastolic pressure predominantly 100 
or more that impelled treating physicians to prescribe anti-
hypertensive medication.  The veterans diastolic blood 
pressure was 98 when he was hospitalized by VA in October 
1993 and medication was prescribed.  His diastolic pressure 
never approached that value until March 1995.  Thereafter, 
the diastolic reading was predominantly less than 90.  It 
follows that a compensable evaluation under this provision of 
the rating schedule, which was unchanged by the amendment to 
the rating schedule, must also be denied. 

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards with regard to 
the service-connected hypertension.  Accordingly, the Board 
finds that the RO did not err in failing to refer this claim 
to the Director of the Compensation and Pension Service for 
an initial determination.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996).
 





ORDER

Service connection for residuals of pulmonary emboli 
secondary to service-connected hypertension is denied.  

An increased (compensable) evaluation for hypertension is 
denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  

- 2 -
